Case 3:20-cv-00495-SDD-RLB   Document 31-4   08/25/20 Page 1 of 13




                      EXHIBIT 2
       Case 3:20-cv-00495-SDD-RLB            Document 31-4      08/25/20 Page 2 of 13




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE;

                      Plaintiffs,                          Case. No. 3: 20-cv-00495
                                                           SDD-RLD
      v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                      Defendants.




            DECLARATION OF CAMARA PHYLLIS JONES, M.D., M.P.H., Ph.D.

               Pursuant to 28 U.S.C. § 1746, 26(a)(2)(B), the Federal Rules of Civil Procedure,

and Rules 702 and 703, the Federal Rules of Evidence, I declare that the following is true and

correct to the best of my knowledge:

       1.      I am a family physician and epidemiologist whose work focuses on naming,

measuring, and addressing the impacts of racism on the health and well-being of the nation. I

recently completed my tenure as the 2019-2020 Evelyn Green Davis Fellow at the Radcliffe

Institute for Advanced Study at Harvard University. I am also a Senior Fellow at the Satcher

Health Leadership Institute at the Morehouse School of Medicine; an Adjunct Professor at the

Rollins School of Public Health at Emory University in the Department of Behavioral Sciences

and Health Education and the Department of Epidemiology; and an Adjunct Associate Professor


                                                 1
      Case 3:20-cv-00495-SDD-RLB            Document 31-4      08/25/20 Page 3 of 13




at the Morehouse School of Medicine in the Department of Community Health and Preventive

Medicine.

       2.     Past roles include Assistant Professor at the Harvard School of Public Health in

the Department of Health and Social Behavior, Department of Epidemiology, and Division of

Public Health Practice (1994 to 2000); Medical Officer at the Centers for Disease Control and

Prevention (“CDC”) in the Division of Adult and Community Health, National Center for

Chronic Disease Prevention and Health Promotion (Research Director on Social Determinants of

Health and Equity, 2000 to 2010) and in the Division of Epidemiologic and Analytic Methods

for Population Health, Office of Surveillance, Epidemiology, and Laboratory Services (2010 to

2014); and President of the American Public Health Association (2015 to 2016).

       3.     At the CDC, I led the development and inclusion of the six-question “Reactions to

Race” module on the Behavioral Risk Factor Surveillance System, and the organization and

formalization of the CDC Racism and Health Workgroup as an official CDC scientific

workgroup. As President of the American Public Health Association, I launched our 25,000-

member association and our 54 state affiliates (with another 25,000 members) on a National

Campaign Against Racism.

       4.     I am currently a member of the National Academies of Sciences, Engineering, and

Medicine’s Roundtable on Black Men and Black Women in Science, Engineering, and Medicine;

the National Board of Public Health Examiners; the Board of Directors of the DeKalb County

[Georgia] Board of Health; and a faculty member of the Accreditation Council for Graduate

Medical Education’s Quality Improvement: Health Care Disparities Collaborative.

       5.     I earned my BA in Molecular Biology from Wellesley College (1976); my MD

from the Stanford University School of Medicine (1981); my Master of Public Health from the



                                               2
       Case 3:20-cv-00495-SDD-RLB                 Document 31-4         08/25/20 Page 4 of 13




Johns Hopkins School of Hygiene and Public Health (now the Johns Hopkins Bloomberg School

of Public Health) (1982); and my PhD in Epidemiology from the Johns Hopkins School of

Hygiene and Public Health (1995). I also completed residency training in General Preventive

Medicine at the Johns Hopkins School of Hygiene and Public Health (1981 to 1983) and

residency training in Family Practice at the Residency Program in Social Medicine at Montefiore

Medical Center (1983 to 1986).

        6.      Attached and incorporated by reference to this declaration is a copy of my

curriculum vitae (Attachment A).

        7.      “Race”-associated differences in health outcomes exist. Racial disparities in

health outcomes in the United States have been documented across organ systems (heart disease,

stroke, cancer, diabetes, asthma, kidney disease), across age groups (infant mortality, maternal

mortality, life expectancy at birth), and over time. 1

        8.      In the U.S., Black people have higher rates than White people of obesity, high

blood pressure, heart disease, kidney disease, diabetes, and asthma. Blacks have the highest age

adjusted prevalence of obesity at 49.6% compared to Whites at 42.2%; high blood pressure is

most common in Black adults at 54% compared to White adults at 46%; the age-adjusted death

rate from heart disease is 208.0 per 100,000 persons for Blacks and 168.9 per 100,000 persons

for Whites; age-adjusted prevalence of kidney disease is 3.1% among Blacks and 2.0% among

Whites; prevalence of diabetes is 16.4% among Blacks (18 years and older) and 11.9% among




1
 National Academy of Sciences, Engineering, and Medicine, COMMUNITIES IN ACTION: PATHWAYS TO HEALTH
EQUITY (2017); Centers for Disease Control and Prevention, CDC Health Disparities and Inequalities Report, 62
MORBIDITY AND MORTALITY WEEKLY REPORT 1-187 (Nov. 22, 2013),
https://www.cdc.gov/mmwr/pdf/other/su6203.pdf; U.S. Department of Health and Human Services, REPORT OF THE
SECRETARY’S TASK FORCE ON BLACK AND MINORITY HEALTH (1985),
https://archive.org/details/reportofsecretar00usde/mode/2up; WEB DuBois, PHILADELPHIA NEGRO: A SOCIAL
STUDY (1899).

                                                      3
        Case 3:20-cv-00495-SDD-RLB                 Document 31-4          08/25/20 Page 5 of 13




Whites (18 years and older); prevalence of asthma is 10.7% among Blacks and 8.0% among

Whites. 2

        9.        In Louisiana, similar disparities in rates are documented. According to statistics

from the Louisiana State Health Department, the number of deaths (per 100,000 population)

from asthma, heart disease, diabetes, and severe obesity are higher for Black people than for

White people. 3

        10.       These racial disparities in health outcomes arise on three levels 4: differences in

quality of health care 5, differences in access to health care 6, and differences in underlying

exposures and opportunities which make some individuals and communities sicker than others. 7

        11.       In the United States, Black people are also less likely to have access to quality

health care than White people through insurance, proximity, representation among physicians. 8



2
  Centers for Disease Control and Prevention (CDC), Adult Obesity Facts,
https://www.cdc.gov/obesity/data/adult.html; CDC, Facts About Hypertension,
https://www.cdc.gov/bloodpressure/facts.htm; CDC, Know Your Risk for Heart Disease,
https://www.cdc.gov/heartdisease/risk_factors.htm; CDC, National Center for Health Statistics, Health United
States-Infographics, https://www.cdc.gov/nchs/hus/spotlight/2019-heart-disease-disparities.htm; CDC, National
Center for Health Statistics, National Health Interview Survey 2018, Table A-4a,
https://ftp.cdc.gov/pub/Health_Statistics/NCHS/NHIS/SHS/2018_SHS_Table_A-4.pdf; CDC, NATIONAL DIABETES
STATISTICS REPORT 2020 (2020), https://www.cdc.gov/diabetes/pdfs/data/statistics/national-diabetes-statistics-
report.pdf; CDC, Asthma: Most Recent National Asthma Data,
https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm
3
  See Louisiana Department of Health, Minority Health Indicators, https://ldh.la.gov/index.cfm/page/672.
4
  Camara P. Jones, et al., Addressing the Social Determinants of Children’s Health: A Cliff Analogy, 20 J. OF
HEALTH CARE FOR THE POOR AND UNDERSERVED, 1-12 (2009).
5
  Brian D. Smedley, et al., UNEQUAL TREATMENT: CONFRONTING RACIAL AND ETHNIC DISPARITIES IN HEALTH
CARE (2002).
6
  Agency for Healthcare Research and Quality, 2018 NATIONAL HEALTHCARE QUALITY AND DISPARITIES REPORT
(2018), https://www.ahrq.gov/sites/default/files/wysiwyg/research/findings/nhqrdr/2018qdr.pdf; W. Michael Byrd
and Linda A. Clayton, AN AMERICAN HEALTH DILEMMA: RACE, MEDICINE, AND HEALTH CARE IN THE UNITED
STATES, 1900-2000 (2002); W. Michael Byrd and Linda A. Clayton, AN AMERICAN HEALTH DILEMMA: A MEDICAL
HISTORY OF AFRICAN AMERICANS AND THE PROBLEM OF RACE: BEGINNINGS TO 1900 (2000).
7
  Jo C. Phelan, et al., Social Conditions as Fundamental Causes of Health Inequalities, 51 J. HEALTH SOC BEHAV.,
S28-40 (2010); World Health Organization (WHO) Commission on Social Determinants of Health, Closing the Gap
in a Generation: Health Equity Through Action on the Social Determinants of Health, FINAL REPORT OF THE
COMMISSION ON SOCIAL DETERMINANTS OF HEALTH (2008),
https://apps.who.int/iris/bitstream/handle/10665/43943/9789241563703_eng.pdf;jsessionid=D8226CD8933FC8A8F
60704B1CEF5B303?sequence=1.
8
  Agency for Healthcare Research and Quality, supra n. 5.

                                                       4
        Case 3:20-cv-00495-SDD-RLB                   Document 31-4          08/25/20 Page 6 of 13




        12.      Healthy outcomes are significantly influenced by social factors. Health is not

created within the health sector, nor is it primarily determined by genes or individual behaviors. 9

The “social determinants of health” are those determinants of health that are outside of the

individual, beyond our genes and beyond our individual behaviors. They are the contexts of our

lives, the conditions in which people are born, grow, live, work and age. 10 They include

individual contexts (education, occupation, income, wealth) as well as neighborhood contexts

(quality of housing, availability of health foods, availability of green space, air quality, water

quality, quality of the schools, availability of work, transportation options, distance from

polluting industries).

        13.      In the United States, Black people have lower average annual income, lower

family wealth, poorer housing, live in communities with more environmental degradation, have

less access to healthy foods, less access to green space, less access to clean air, and less access to

clean water than White people. The maldistribution of goods, services, and opportunities of

society is not just random.

        14.      If the social determinants of health are the contexts of our lives, then the social

determinants of equity determine the range of those contexts and which groups live where. 11

The social determinants of equity include racism, sexism, and other systems of structured

inequity. They operate through structures (the who, what, when, and where of decision-making);

policies (the written how of decision-making); practices and norms (the unwritten how of

decision-making); and values (the why). 12 Of special importance is who is at the decision-




9
  Phelan et al., supra n. 6.
10
   WHO Commission on Social Determinants of Health, supra n. 5; Jones et al., supra n. 3.
11
   Jones, et al., supra n. 3.
12
   Camara P. Jones, Systems of Power, Axes of Inequity; Parallels, Intersections, Braiding the Strands, 52 MED
CARE S71-5 (2014).

                                                         5
       Case 3:20-cv-00495-SDD-RLB                  Document 31-4          08/25/20 Page 7 of 13




making table and who is not, and what is on the agenda and what is not. The health of

individuals and communities requires unfettered participation in decision-making processes. 13

        15.      The most profound differences between Black people and White people in the

United States are in their underlying exposures, opportunities, resources, and risks.

        16.      In Louisiana, the 2018 American Community Survey estimated that the proportion

of people living in poverty was 30% of all Black residents compared to 12% of all White

residents; the unemployment rate was 9.9% for Black residents compared to 4.5% for White

residents; per capita income was $17,491 for Black residents compared to $33,856 for White

residents; 19% of Black residents had not completed high school compared to 10.8% of White

residents; 7.8% of Black residents had no health insurance compared to 6.2% of White residents;

and 15.8% of Black residents lacked a vehicle compared to 4.7% of White residents. 14

        17.      Racism is the root cause of “race”-associated differences in health outcomes.

There is a wealth of empirical research on how racism adversely impacts physical health

outcomes and mental health outcomes. 15

        18.      Racism is the system of structuring opportunity and assigning value based on the

social interpretation of how one looks (which is what we call “race”), that unfairly disadvantages

some individuals and communities, unfairly advantages other individuals and communities, and

saps the strength of the whole society through the waste of human resources. 16



13
   Thomas A. LaVeist, Segregation, Poverty, and Empowerment: Health Consequences for African Americans, 71
THE MILBANK QUARTERLY 41-64 (1993); Thomas A. LaVeist, The Political Empowerment and Health Status of
African Americans: Mapping New Territory, 97 AMERICAN J. OF SOCIOLOGY 1080-1095 (1992).
14
   U.S. Census Bureau, 2010-2018 American Community Survey 1-Year Estimates: Selected Social Characteristics
of the United States: Louisiana (2018).
15
   David R. Williams, et al., Racism and Health: Evidence and Needed Research, 40 ANNUAL REV. PUBLIC HEALTH
105-125 (2019); Yin Paradies et al., Racism as a Determinant of Health: A Systematic Review and Meta-Analysis,
10 PLoS ONE (2015).
16
   Camara P. Jones, Confronting Institutionalized Racism, 50 PHYLON 7-22 (2003); Camara P. Jones, et al., Using
“Socially Assigned Race” to Probe White Advantages in Health Status, 18 ETHNICITY & DISEASE 496-504 (2008).

                                                       6
       Case 3:20-cv-00495-SDD-RLB                Document 31-4        08/25/20 Page 8 of 13




        19.     There are three levels of racism that impact health: institutionalized (structural),

personally-mediated, and internalized. 17 Institutionalized racism results in differential access to

the goods, services, and opportunities of society by “race” through a constellation of structures,

policies, practices, norms, and values. 18 Personally-mediated racism comprises differential

assumptions about the abilities, motives, and intents of others by “race” and differential actions

based on those assumptions. 19 Internalized racism is acceptance by members of stigmatized

“races” of negative messages about their own abilities and intrinsic worth 20(and the reciprocal

internalization by members of dominant “races” of a sense of entitlement).

        20.     Of the three levels of racism, institutionalized racism has the most profound

impacts on health. 21 This level of racism does not require an identifiable perpetrator since it has

been institutionalized in our laws, customs, and background norms. Rather, it often manifests as

inherited disadvantage or its reciprocal inherited advantage. Institutionalized racism can operate

through acts of commission (doing) as well as through acts of omission (not doing), and it very

often manifests as inaction in the face of need. 22

        21.     Institutionalized racism impacts both material conditions and access to power. 23

With regard to material conditions, examples include differential access to quality education,

sound housing, gainful employment, appropriate medical facilities, and a clean environment.

With regard to access to power, examples include differential access to information (including

information about one’s own history), resources (including wealth and organizational



17
   Camara P. Jones, Levels of Racism: A Theoretic Framework and a Gardener's Tale, 90 AMERICAN JOURNAL OF
PUBLIC HEALTH 1212-1215 (2000).
18
   Id.
19
   Id.
20
   Id.
21
   Id.
22
   Id.
23
   Id.; Jones, supra n. 15.

                                                    7
       Case 3:20-cv-00495-SDD-RLB               Document 31-4         08/25/20 Page 9 of 13




infrastructure), and voice (including political participation, voting rights, representation in

government, and control of the media).

        22.     The association between socio-economic status and “race” in the United States

has its origins in discrete historical events but persists because of contemporary structural factors

that perpetuate those historical injustices. 24 Structural racism is manifest in legal segregation of

housing and schools, discrimination in the labor market, disproportionate incarceration, and

unequal justice. 25 Those contemporary structural factors are part and parcel of structural racism.

        23.     Present day practices and policies rooted in institutionalized racism, which

include ongoing discrimination in housing and lending markets, redlining, and divestment from

poor communities, continue to plague Black people in the United States and are evidenced by

disproportionately high levels of poverty and unemployment, substandard educational settings

and opportunities, concentration in poor neighborhoods with unsafe and under-resourced living

environments, overall economic instability, and limited access to quality healthcare.

        24.     Racism is the root cause of the disproportionate impact of COVID-19 on

communities of color in the United States. Black Americans are both disproportionately

infected by SARS-CoV-2 and dying from COVID-19. Black people represent 13% of the total

United States population but, as of August 2020, 20% of reported COVID-19 cases and 23% of

reported COVID-19 deaths, while White people make up 72% of the total United States

population but only 39% of reported cases and 50% of reported deaths. 26 Based on data reported


24
   Jones, supra n. 16.
25
   See, e.g., Richard Rothstein, THE COLOR OF LAW: A FORGOTTEN HISTORY OF HOW OUR GOVERNMENT
SEGREGATED AMERICA (2017); William A. Darity, Jr. and Samuel L. Myers, Jr., PERSISTENT DISPARITY: RACE AND
ECONOMIC INEQUALITY IN THE UNITED STATES SINCE 1945 (1999); Michelle Alexander, THE NEW JIM CROW: MASS
INCARCERATION IN THE AGE OF COLORBLINDNESS (2010); Bryan Stevenson, JUST MERCY: A STORY OF JUSTICE AND
REDEMPTION (2014).
26
   Centers for Disease Control and Prevention, CDC COVID-19 Data Tracker: Demographic Trends of COVID-19
cases and deaths in the US reported to CDC, Cases by Race/Ethnicity, https://www.cdc.gov/covid-data-
tracker/index.html#demographics (last visited Aug. 5, 2020).

                                                    8
       Case 3:20-cv-00495-SDD-RLB                  Document 31-4          08/25/20 Page 10 of 13




by the American Public Media (APM) Research Lab, when adjusted for age differences in racial

groups, Black Americans have experienced the highest overall actual COVID-19 mortality rates,

which are 3.7 times as high as rates for Whites. 27

        25.      In Louisiana, the differences are even more stark. Black residents in Louisiana

are more likely to die from COVID-19 than White residents. Black people represent 33% of the

population but 50% of the deaths, while White people represent 63% of the population but only

48% of the deaths. 28

        26.      The disproportionate rates of COVID-19 infection and death between Black

people and White people that are being documented across the United States and especially in

Louisiana are due to: (a) the ways that racism has structured opportunities so that Black people

are more likely to be infected by the virus (SARS-CoV-2); and (b) the ways that racism has

impacted underlying health status so that Black people are more likely to experience severe

forms of the disease (COVID-19) once infected. It is important to recognize that the

disproportionate impact is not due to some inherent biological weakness nor some reluctance to

comply with public health advisories. Black people are getting more infected with SARS-CoV-2

because they are more exposed and less protected. Black people are dying more from COVID-19

because they are more burdened by chronic diseases with less access to health care. 29

        27.      Black people are more likely to get infected with SARS-CoV-2 because they

are more exposed and less protected. Black people are more exposed because they are over-


27
   American Public Media APM Research Lab, The Color of Coronavirus: COVID-19 Deaths By Race and Ethnicity
in the U.S. (last visited Aug. 14, 2020), https://www.apmresearchlab.org/covid/deaths-by-race.
28
   U.S. Census Bureau, QuickFacts Louisiana, https://www.census.gov/quickfacts/LA; La. Dep’t of Health, COVID-
19 Updated, Additional Data on COVID-19 Deaths in Louisiana, http://ldh.la.gov/Coronavirus/ (last visited Aug. 5,
2020).
29
   Claudia Walls, Why Racism, Not Race, Is a Risk Factor for Dying of COVID-19: Public health specialist and
physician Camara Phyllis Jones talks about ways that job, communities and health care can leave Black Americans
more exposed and less protected, SCIENTIFIC AMERICAN (June 12,2020),
https://www.scientificamerican.com/article/why-racism-not-race-is-a-risk-factor-for-dying-of-covid-191/.

                                                       9
      Case 3:20-cv-00495-SDD-RLB              Document 31-4       08/25/20 Page 11 of 13




represented in low-paid frontline jobs (including as home health aides, transit drivers, postal

workers, sanitation workers, hospital orderlies and custodians, grocery workers, meat packers,

and warehouse workers). In these roles, they do not have the luxury to work from home nor the

savings nor paid sick leave to be off the job to preserve their health. The over-representation of

Black workers in low-paid frontline jobs results from racial residential and educational

segregation, which in turn leads to racial disparities in employment and occupational

opportunities.

       28.       Black people are also more exposed because they are more reliant on public

transportation; live in more crowded home settings and more densely populated communities;

and are over-represented in jails and prisons and among the unhoused.

       29.       Compounding the injury of being made more exposed is the insult of being less

protected. Many low-paid workers are not provided adequate personal protective equipment to

prevent them from acquiring the virus on the job, even though their work is now being deemed

“essential”. In jails, prisons, and homeless shelters, the public health mitigation strategies of

social distancing and frequent handwashing are virtually impossible.

       30.       Once infected, Black people are more likely to die from COVID-19 because

they are more burdened by chronic diseases and have less access to health care. Black

people are more burdened by chronic diseases because Black communities are more likely to be

disinvested and actively neglected communities of concentrated poverty with poor access to

healthy foods including fresh fruits and vegetables; poor access to green space and healthy

environments for active living; increased likelihood of proximity to polluting industries which

poison the air, soil, or water; and limited alternatives to crowded and unhealthy living spaces.

These conditions greatly constrain residents from making healthy behavioral choices, resulting in



                                                 10
       Case 3:20-cv-00495-SDD-RLB                   Document 31-4          08/25/20 Page 12 of 13




higher prevalence of obesity, high blood pressure, diabetes, asthma, heart disease, and kidney

disease (among many other environmentally conditioned health outcomes), all of which make

COVID-19 more severe and potentially fatal.

        31.      Black people have less access to timely, responsive, and physically proximate

health care in Louisiana as in the rest of the United States. Even during the COVID-19

pandemic, testing sites were first located in affluent communities (with lower proportions of

Black residents) and persons seeking a test were required to have an order from a primary care

physician (which Black residents are more likely to lack). In rural parts of the state, recent

hospital closures have exacerbated the lack of ready access to health care.

        32.      Finally, Black adults in the United States are substantially more likely than White

adults to express high levels of concern over the possibility that they will get the coronavirus or

transmit it to others. 30 Those fears are well-founded.

        33.      Racism is foundational in the history of the United States and continues to have

profound impacts on the health and well-being of the nation. 31 About 86 U.S. cities and counties

and at least three states (Michigan, Nevada, and Wisconsin) have declared that racism is a public

health crisis. 32 During this COVID-19 pandemic, the unfair disadvantage that racism has

structured for communities of color is even more life-threatening than during “normal” times. It

is noteworthy that the most profound impacts of racism occur without bias. They manifest

instead as inaction in the face of need. 33



30
   Pew Research Center, HEALTH CONCERNS FROM COVID-19 MUCH HIGHER AMONG HISPANICS AND BLACKS
THAN WHITES (Apr. 14, 2020), https://www.people-press.org/2020/04/14/health-concerns-from-covid-19-much-
higher-among-hispanics-and-blacks-than-whites/
31
   Ibram X. Kendi, STAMPED FROM THE BEGINNING: THE DEFINITIVE HISTORY OF RACIST IDEAS IN AMERICA
(2016).
32
   American Public Health Association, Declaration of Racism as a Public Health Issue, https://apha.org/topics-and-
issues/health-equity/racism-and-health/racism-declarations (last visited Aug 17, 2020).
33
   See Jones, supra n. 15.

                                                        11
      Case 3:20-cv-00495-SDD-RLB            Document 31-4       08/25/20 Page 13 of 13




       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury of the laws of the United

States that the foregoing is true and correct according to the best of my knowledge, information

and belief.



Executed on: August 21, 2020



                                      ________________________________________

                                          Camara Phyllis Jones, M.D., M.P.H., Ph.D.




                                               12
